DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Patent Application Publication No. 2012/0262447 A1).
6.	Regarding Claim 1, Takizawa discloses A picture rendering method, (Abstract reciting “A computer-readable storage medium having stored therein an information processing program to be executed by a computer is provided. The information processing program causes the computer to function as: preferential display object placing means for placing a preferential display object in an imaging range of a virtual stereo camera in a virtual three-dimensional space; stereoscopically visible image rendering means for taking the virtual three-dimensional space using the virtual stereo camera, and rendering a stereoscopically visible image of the virtual three-dimensional space; ”  	The virtual camera is being rendered/displayed on a display screen.  While the content gives an appearance of 3D, the image is actually 2D as the values are just drawn to give the appearance/illusion of 3D.  The virtual camera displays rendered images of this game.) performed by an image processing device, (paragraph [0059] reciting “(Internal Configuration of Game Apparatus 10)”; 	paragraph [0061] reciting “The information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. The CPU 311 of the information processing section 31 executes a program stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10 to execute a process according to the program. …”  Gaming  the method comprising: 
	obtaining one or more target images for a two-dimensional (2D) virtual scene, (see FIG. 4 and FIG. 5, wherein scenes (2) correspond to multiple target images of a 2D virtual scene and each of the target images is a 2D scene with 3D appearance/illusion.) each of the one or more target images comprising a background, (see FIG. 4 and FIG. 5 wherein the combination of the topography object 104 and the sky background above topography object 104 corresponds to a background.) a character object moving in the background, (paragraph [0086] reciting “… As shown in FIG. 5(1), the virtual camera 106, the aim object 105, and the own plane object 101 have moved forward (in a axis positive direction) from the state of FIG. 4(1) while keeping the above-described positional relationship in the virtual three-dimensional space. …”  Plane object 101 corresponds to a character object moving in the background, or through the background, in this case.) and a target object located at a fixed position in the background; (paragraph [0081] reciting “As shown in FIG. 4(1), placed in the virtual three-dimensional space are: the own plane object 101 to be operated by the user; a topography object 102 such as ground; enemy plane objects 103a, 103b, and 103e as shooting targets; a structure object 104 such as a building; ...”  	Building is a target object that is in a fixed position in the background topography object.)
	determining a first depth value of a first pixel among a plurality of first pixels on the target object in the background by using a depth offset indicated in a depth map corresponding to the target object, the depth map recording a depth offset of each first pixel of the plurality of first pixels on the target object; (paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  		The Z buffer corresponds to a depth map and the and each pixel on the screen has a Z depth value buffer location.  When an object say the plane building object is being rendered the building object as Z values of its own at the pixel location and one of those Z values correspond to a first depth value from among a plurality of pixels for that building object.  So by comparing the values in the Z buffer with one or more Z values of the building object 104, the Z buffer (depth map) is loaded with new offset values indicating which object if closer to the virtual camera.)
	obtaining a second depth value of a second pixel among a plurality of second pixels on the character object moving to a target display position; (see FIG. 4 wherein the plane object 101 is in front of the building object 104.  The plane FIG. 5.  The depth values of the airplane are obtained in the same manner as disclosed in paragraph [0082].  Although not explicitly disclosed, it is obvious that the plane object Z value and the value of the building occupy same pixel locations and thus comparison between the plane and building will have to be made.)
	and rendering the one or more target images according to the first depth value and the second depth value. (see FIG. 4 and FIG. 5 wherein plane is rendered if it is closer to virtual camera and building is rendered if it is closer to camera, respectively.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the Z buffer and Z test for every single virtual object being rendered on the screen because this is an advantageous algorithm to ensure objects are obscuring each other in the property manner.  While most of Takizawa is explicitly concerned with superimposing the aiming cursor this concept can be applied to all the graphical objects in the display scene.  Using the depth value comparison algorithm, all the virtual objects can be property displayed with those that are closest to the virtual camera being rendered while the other same sections are hidden.
7.	Regarding Claim 2, Takizawa further discloses The method according to claim 1, wherein the rendering the one or more target images according to the first depth value and the second depth value comprises: 
	rendering the first pixel on the target object in the background according to the first depth value; (paragraph [0082] reciting “… The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  
	The target object is the building on the background/topography object.  It is obvious that a some pixels of this building object 104 of FIG. 4 and 5 will be rendered at the first depth value unhindered since there is nothing blocking it.)	and determining at least one second pixel occupied by the character object in the background, and obtaining the at least one second pixel occupied by the character object in the background; (paragraph [0086] reciting “FIG. 5(1) shows the virtual three-dimensional space at a point in time when a predetermined period has passed from the state shown in FIG. 4(1). As shown in FIG. 5(1), the virtual camera 106, the aim object 105, and the own plane object 101 have moved forward (in a axis positive direction) from the state of FIG. 4(1) while keeping the above-described positional relationship in the virtual three-dimensional space. Thereby, the structure object 104 is placed between the virtual camera 106 and the own plane object 101. The enemy plane object 103a is placed between the virtual camera 106 and the position A.”

	rendering the at least one second pixel according to the second depth value based on determining that the at least one second pixel is not a pixel on the target object; (see FIG. 4, clearly a portion of the plane object 101 is not occluded by anything else and thus can be rendered.)	42comparing the first depth value and the second depth value on the at least one second pixel based on determining that the at least one second pixel is a pixel on the target object, to obtain a comparison result, the comparison result indicating a blocking relationship between the target object and the character object; (see FIG. 4 wherein the right surface of the plane object 101 occupies the same pixels as the building object 104.  It is obvious that the Z test and Z algorithms are used to determined which virtual object is closer to the virtual camera.)	and rendering the at least one second pixel according to the comparison result. (see FIG. 4 wherein the plane object 101 is rendered before the building object 104 as the plane object 101 is closer to the virtual camera.)
8.	Regarding Claim 3, Takizawa further discloses The method according to claim 2, wherein the rendering the at least one second pixel according to the comparison result comprises: 		rendering the at least one second pixel according to the second depth value based on the comparison result indicating that the first depth value is greater than the second depth value; (paragraph [0082] reciting “… This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.” 	See FIG. 4 and FIG. 5.  When the airplane is closer it is being rendered.  When the building object is closer, it is being rendered.  The comparison is performed for every rendering of the 2D frame.)	and skipping the rendering the at least one second pixel based on the comparison result indicating that the first depth value is less than or equal to the second depth value. (paragraph [0082] reciting “… This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  	Therefore, when the building becomes closer to the camera, it is rendered and plane object 101 is no longer rendered or skipped from being rendered.)
9.	Regarding Claim 4, Takizawa further discloses The method according to claim 2, wherein the rendering the background comprises: obtaining depth information stored in a depth buffer corresponding to the background, (see FIG. 6; paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen  the depth information corresponding to the first pixel on the target object comprising the first depth value determined according to the depth offset, (see FIG. 4 and FIG. 6 wherein it is obvious that building in FIG. 4 can be placed onto the topography object in FIG. 6 and comparison can be made as to which parts of building are closer to virtual camera based on Z-test on the Z-buffer values.) the depth information corresponding to a ground pixel used for presenting a ground in the 2D virtual scene comprising a third depth value of the ground pixel; and rendering the background according to the depth information. (see FIG. 4, 5, and 6; paragraph [0091] reciting “…That is, when performing the rendering process, according to the Z-buffer algorithm, in such a manner that the Z value of the aim object 105 and the Z value of the topography object 102 are compared with each other (are subjected to Z test) for each pixel of a rendering target, if the Z value of the former object is greater than the Z value of the latter object (that is, if the aim object 105 is farther from the virtual camera 106 than the topography object 102), the rendering process is performed as if the Z value of the former object is smaller than the Z value of the latter object (that is, as if the aim object 105 is nearer to the virtual camera 106 than the topography object 102). The detail of this rendering process will be described later with reference to FIG. 9.”  	Therefore, it obvious that a target object such a building 106 can be placed into topography of FIG. 6 wherein the Z-test on the Z-buffer is performed to determine if the 
10.	Regarding Claim 5, Takizawa further discloses The method according to claim 4, wherein the method further comprises: 43obtaining display coordinates of the each first pixel in the background on a screen; (paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. …”)	determining, according to the display coordinates, a depth change value of a second first pixel among the plurality of first pixels in a depth indication direction configured for the screen, and determining the depth change value as an initial depth value of the second first pixel; (paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the 
	storing the initial depth value as the third depth value in the depth buffer based on the second first pixel being the ground pixel; (paragraph [0091] reciting “… That is, when performing the rendering process, according to the Z-buffer algorithm, in such a manner that the Z value of the aim object 105 and the Z value of the topography object 102 are compared with each other (are subjected to Z test) for each pixel of a rendering target, if the Z value of the former object is greater than the Z value of the latter object (that is, if the aim object 105 is farther from the virtual camera 106 than the topography object 102), the rendering process is performed as if the Z value of the former object is smaller than the Z value of the latter object (that is, as if the aim object 105 is nearer to the virtual camera 106 than the topography object 102). …”) 
	and updating the initial depth value to the first depth value and storing the first depth value in the depth buffer based on the second first pixel being a pixel on the target object. (see FIG. 4, 5, and 6 wherein it is obvious that a building object such as building object 104 that is on a topography object can be rendered if it is closer to the virtual camera than the topography object 102.  The Z buffer will be updated with the values of the target pixel depth values since that is closer to the virtual object.)
11.	Regarding Claim 6, Takizawa further discloses The method according to claim 1, wherein the obtaining the second depth value corresponding to the second pixel on the character object moving to the target display position comprises: 
	obtaining a depth value corresponding to a feature pixel at a target position associated with the character object; (see FIG. 4 and 5 wherein the plane object 101 has features such as wins and the pixels for the wings correspond to feature pixels.  The pixels rendering the wings must have the Z buffer values of the wings of the plane object 101 as they are closer to virtual camera than other virtual objects as shown in FIG. 4.)	and using the depth value corresponding to the feature pixel as the second depth value of the at least one second pixel on the character object. (see FIG. 4 wherein the feature wings of the plane object 101 are rendered and the buffer is renderd based on Z buffer test, which is disclosed in Takizawa.  Therefore, it is obvious that every portion of plane 101 is rendered using depth value Z buffer test.)

12.	Regarding Claim 7, Takizawa further suggest The method according to claim 1, wherein the method further comprises: determining a ground line between the target object in the background and a ground presented in the 2D virtual scene; (see FIG. 4 wherein the ground line is the line that the building object 104 is atop of.) 	determining the depth offset of the pixel on the target object according to a projection distance between the first pixel on the target object and the ground line; and generating the depth map by using the depth offset. (while not explicit the building object 104 in FIG. 4 can be also rendered at a location of the topography object on FIG. 6 with the same depth offset (height of the building).  This is an obvious modification as a building can clearly be presented on uneven topography object in the same manner that is presented on a completely flap topography object.)
 Takizawa discloses A picture rendering apparatus, (paragraph [0040] reciting “As shown in FIG. 1, the lower LCD 12 is accommodated in the lower housing 11. …”  FIG. 1 shows a picture rendering apparatus 10.) comprising: 	at least one memory configured to store computer program code; (paragraph [0060] reciting “… As shown in FIG. 3, the game apparatus 10 includes, in addition to the components described above, electronic components such as an information processing section 31, a main memory 32, an external memory interface (external memory I/F) 33, an external data storage memory I/F 34, an internal data storage memory 35, …”)
	and at least one processor configured to access the memory and operate as instructed by the computer program code, the computer program code comprising: (paragraph [0061] reciting “The information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. The CPU 311 of the information processing section 31 executes a program stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10 to execute a process according to the program. The program executed by the CPU 311 of the information processing section 31 may be acquired from another device through communication with the other device. …”)
	first determination code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to obtain one or more target images for a 2D virtual scene, (see FIG. 4 and FIG. 5, wherein scenes (2) correspond to multiple target images of a 2D virtual scene and each of the target images is a 2D scene with 3D appearance/illusion.) each of the one or more target images comprising a background, (see FIG. 4 and FIG. 5 wherein the combination of the topography object 104 and the sky background above topography object 104 corresponds to a background.) a character object moving in the background, (paragraph [0086] reciting “… As shown in FIG. 5(1), the virtual camera 106, the aim object 105, and the own plane object 101 have moved forward (in a axis positive direction) from the state of FIG. 4(1) while keeping the above-described positional relationship in the virtual three-dimensional space. …”  Plane object 101 corresponds to a character object moving in the background, or through the background, in this case.)and a target object located at a fixed position in the background; (paragraph [0081] reciting “As shown in FIG. 4(1), placed in the virtual three-dimensional space are: the own plane object 101 to be operated by the user; a topography object 102 such as ground; enemy plane objects 103a, 103b, and 103e as shooting targets; a structure object 104 such as a building; ...”  Building is a target object that is in a fixed position in the background topography object.)
	second determination code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to determine a first depth value of a first pixel among a plurality of first pixels on the target object in the background by using a depth offset indicated in a depth map corresponding to the target object, the depth map recording a depth offset of each first pixel of the plurality of first pixels on the target object; (paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  		The Z buffer corresponds to a depth map and the and each pixel on the screen 
	obtaining code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to obtain a second depth value of a second pixel among a plurality second pixels on the character object moving to a target display position; (see FIG. 4 wherein the plane object 101 is in front of the building object 104.  The plane object 101 is a character object that is moving towards a position as shown in FIG. 5.  The depth values of the airplane are obtained in the same manner as disclosed in paragraph [0082].  Although not explicitly disclosed, it is obvious that the plane object Z value and the value of the building occupy same pixel locations and thus comparison between the plane and building will have to be made.)	and rendering code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to render the one or more target images according to the first depth value and the second depth value.  (see FIG. 4 and FIG. 5 wherein plane is rendered if it is closer to virtual camera and building is rendered if it is closer to camera, respectively.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the Z buffer and Z test for every single virtual object being rendered on the screen because this is an advantageous algorithm to ensure objects are obscuring each other in the property manner.  While most of Takizawa is explicitly concerned with superimposing the aiming cursor this concept can be applied to all the graphical objects in the display scene.  Using the depth value comparison algorithm, all the virtual objects can be property displayed with those that are closest to the virtual camera being rendered while the other same sections are hidden.
14.	Regarding Claim 9, Takizawa further discloses The apparatus according to claim 8, wherein the rendering code further comprises: first rendering code configured to cause the at least one processor to render the first pixel on the target object in the background according to the first depth value; (paragraph [0082] reciting “… The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  
	The target object is the building on the background/topography object.  It is obvious that a some pixels of this building object 104 of FIG. 4 and 5 will be rendered at the first depth value unhindered since there is nothing blocking it.)	and 45first determination code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to determine at least one second pixel occupied by the character object in the background, (paragraph [0086] reciting “FIG. 5(1) shows the virtual three-dimensional space at a point in time when a predetermined period has passed from the state shown in FIG. 4(1). As shown in FIG. 5(1), the virtual camera 
The plane object as shown in FIG. 4 has pixels that make up its visual surface.  The character object is the plane and it is part of the background as well since the background corresponds to the environment including the ground surface and airspace.)	
	and obtain the at least one second pixel occupied by the character object in the background second rendering code configured to cause the at least one processor to render the at least one second pixel on the character object according to the second depth value based on determining that the at least one second pixel is not a pixel on the target object; see FIG. 4, clearly a portion of the plane object 101 is not occluded by anything else and thus can be rendered.)	comparison code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to compare the first depth value and the second depth value on the at least one second pixel based on determining that the at least one second pixel is a pixel on the target object, to obtain a comparison result, the comparison result indicating a blocking relationship between the target object and the character object; (see FIG. 4 wherein the right surface of the plane object 101 occupies the same pixels as the building object 104.  It is obvious that the Z test and Z algorithms are used to determined which virtual object is closer to the virtual camera.  In FIG. 4 plane object blocks building object, but in FIG. 5 building object blocks some portions of the plane object.)	and third rendering code configured to cause the at least one processor to render the at least one second pixel according to the comparison result. (see FIG. 4 wherein the plane object 101 is rendered before the building object 104 as the plane object 101 is closer to the virtual camera.)
15.	Regarding Claim 10, Takizawa further discloses The apparatus according to claim 9, wherein the third rendering code further comprises: first rendering sub-code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to render the at least one second pixel according to the second depth value based on the comparison result indicating that the first depth value is greater than the second depth value; (paragraph [0082] reciting “… This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.” 	See FIG. 4 and FIG. 5.  When the airplane is closer it is being rendered.  When the building object is closer, it is being rendered.  The comparison is performed for every rendering of the 2D frame.)	and second rendering sub-code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to skip the rendering of the at least one second pixel based on the comparison result indicating that the first depth value is less than or equal to the second depth value.  (paragraph [0082] reciting “… This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object 
16.	Regarding Claim 11, Takizawa further discloses The apparatus according to claim 9, wherein the first rendering code further comprises: first obtaining sub-code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) configured to cause the at least one processor to obtain depth information stored in a depth buffer corresponding to the background, (see FIG. 6; paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. …”  It is obvious that in FIG. 6 every pixel for the topography object and the sky has a Z buffer value as well.) the depth information corresponding to the first pixel on the target object comprising the first depth value determined according to the depth offset, (see FIG. 4 and FIG. 6 wherein it is obvious that building in FIG. 4 can be placed onto the topography object in FIG. 6 and comparison can be made as to which parts of building are closer to virtual camera based on Z-test on the Z-buffer values.) the depth information corresponding to a ground pixel used for presenting a ground in the 2D virtual scene comprising a third depth value of the ground pixel; and third rendering sub-code configured to cause the at least one processor to render the background according to the depth information. (see FIG. 4, 5, and 6; paragraph [0091] reciting “…That is, when performing the rendering process, according to the Z-buffer algorithm, in such a manner that the Z value of the aim object 105 and the Z value of the topography object 102 are compared with each other (are subjected to Z test) for each pixel of a rendering target, if the Z value of the former object is greater than the Z value of the latter object (that is, if the aim object 105 is farther from the virtual camera 106 than the topography object 102), the rendering process is performed as if the Z value of the former object is smaller than the Z value of the latter object (that is, as if the aim object 105 is nearer to the virtual camera 106 than the topography object 102). The detail of this rendering process will be described later with reference to FIG. 9.”  	Therefore, it obvious that a target object such a building 106 can be placed into topography of FIG. 6 wherein the Z-test on the Z-buffer is performed to determine if the depth value of the topography object at particular pixels occupied by the building are closer to the virtual than the building object is.)
17.	Regarding Claim 12, Takizawa further discloses The apparatus according to claim 11, wherein the first rendering code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) further comprises: second obtaining sub-code configured to cause the at least one processor to: obtain display coordinates of the each first pixel in the background on a screen; (paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. …”)	determine, according to the display coordinates, a depth change value of a second first pixel among the plurality of first pixels in a depth indication direction configured for the screen, and determining the depth change value as an initial depth value of the second first pixel; (paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  
	store the initial depth value as the third depth value in the depth buffer based on the second first pixel being the ground pixel; (paragraph [0091] reciting “… That is, when performing the rendering process, according to the Z-buffer algorithm, in such a manner that the Z value of the aim object 105 and the Z value of the topography object 102 are compared with each other (are subjected to Z test) for each pixel of a rendering target, if the Z value of the former object is greater than the Z value of the latter object (that is, if the aim object 105 is farther from the virtual camera 106 than the topography object 102), the rendering process is performed as if the Z value of the former object is smaller than the Z value of the latter object (that is, as if the aim object 105 is nearer to the virtual camera 106 than the topography object 102). …”) 
	and update the initial depth value to the first depth value and storing the first depth value in the depth buffer based on the second first pixel being a pixel on the target object. (see FIG. 4, 5, and 6 wherein it is obvious that a building object such as building object 104 that is on a topography object can be rendered if it is closer to the virtual camera than the topography object 102.  The Z buffer will be updated with the values of the target pixel depth values since that is closer to the virtual object.)
18.	Regarding Claim 13, Takizawa further discloses The apparatus according to claim 8, wherein the obtaining code (paragraph [0063] reciting “The main memory 32 is volatile storage means used as a work area and a buffer area for (the CPU 311 of) the information processing section 31. That is, the main memory 32 temporarily stores various types of data used for the processing based on the above program, and temporarily stores a program obtained from the outside (the external memory 44, another device, or the like), for example. In the present embodiment, for example, a PSRAM (Pseudo-SRAM) is used as the main memory 32.”) is further configured to cause the at least one processor to obtain a depth value corresponding to a feature pixel at a target position associated with the character object, (see FIG. 4 and 5 wherein the plane object 101 has features such as wins and the pixels for the wings correspond to feature pixels.  The pixels rendering the wings must have the Z buffer values of the wings of the plane object 101 as they are closer to virtual camera than other virtual objects as shown in FIG. 4.)	and wherein the obtaining code further comprises: second determination code configured to cause the at least one processor to use the depth value corresponding to the feature pixel as the second depth value of the at least one second pixel on the character object.  (see FIG. 4 wherein the feature wings of the plane object 101 are rendered and the buffer is renderd based on Z buffer test, which is disclosed in Takizawa.  Therefore, it is obvious that every portion of plane 101 is rendered using depth value Z buffer test.)
19.	Regarding Claim 14, Takizawa further suggest The apparatus according to claim 8, further comprising: third determination code configured to cause the at least one processor to determine a ground line between the target object in the background and a ground presented in the 2D virtual scene; (see FIG. 4 wherein the ground line is the line that the building object 104 is atop of.) 
	fourth determination code configured to cause the at least one processor to determine the depth offset of the pixel on the target object according to a projection distance between the first pixel on the target object and the ground line; and generation code configured to cause the at least one processor to generate the depth map by using the depth offset. (while not explicit the building object 104 in FIG. 4 can be also rendered at a location of the topography object on FIG. 6 with the same depth offset (height of the building).  This is an obvious modification as a building can clearly be presented on uneven topography object in the same manner that is presented on a completely flap topography object.)
20.	Regarding Claim 15, Takizawa discloses A non-transitory computer-readable storage medium, storing at least one computer program code, the at least one computer program code, when executed by a processor, (paragraph [0061] reciting “The information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. The CPU 311 of the information processing section 31 executes a program stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10 to execute a process according to the program. …”;
	paragraph [0064] reciting “The external memory 44 is nonvolatile storage means for storing a program executed by the information processing section 31. The external memory 44 is implemented as, for example, a read-only semiconductor memory. When the external memory 44 is connected to the external memory I/F 33, the information processing section 31 can load a program stored in the external memory 44. A predetermined process is performed by the program loaded by the information  causes the processor to: 	obtain one or more target images for a two-dimensional (2D) virtual scene, (see FIG. 4 and FIG. 5, wherein scenes (2) correspond to multiple target images of a 2D virtual scene and each of the target images is a 2D scene with 3D appearance/illusion.) each of the one or more target images comprising a background, (see FIG. 4 and FIG. 5 wherein the combination of the topography object 104 and the sky background above topography object 104 corresponds to a background.) a character object moving in the background, (paragraph [0086] reciting “… As shown in FIG. 5(1), the virtual camera 106, the aim object 105, and the own plane object 101 have moved forward (in a axis positive direction) from the state of FIG. 4(1) while keeping the above-described positional relationship in the virtual three-dimensional space. …”  Plane object 101 corresponds to a character object moving in the background, or through the background, in this case.) and a target object located at a fixed position in the background; (paragraph [0081] reciting “As shown in FIG. 4(1), placed in the virtual three-dimensional space are: the own plane object 101 to be operated by the user; a topography object 102 such as ground; enemy plane objects 103a, 103b, and 103e as shooting targets; a structure object 104 such as a building; ...”  	Building is a target object that is in a fixed position in the background topography object.)
	48determine a first depth value of a first pixel among a plurality of first pixels on the target object in the background by using a depth offset indicated in a depth map corresponding to the target object, the depth map recording a depth offset of each first pixel of the plurality of first pixels on the target object; (paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  		The Z buffer corresponds to a depth map and the and each pixel on the screen has a Z depth value buffer location.  When an object say the plane building object is being rendered the building object as Z values of its own at the pixel location and one of those Z values correspond to a first depth value from among a plurality of pixels for that building object.  So by comparing the values in the Z buffer with one or more Z values of the building object 104, the Z buffer (depth map) is loaded with new offset values indicating which object if closer to the virtual camera.)	obtain a second depth value of a second pixel among a plurality of second pixels on the character object moving to a target display position; (see FIG. 4 FIG. 5.  The depth values of the airplane are obtained in the same manner as disclosed in paragraph [0082].  Although not explicitly disclosed, it is obvious that the plane object Z value and the value of the building occupy same pixel locations and thus comparison between the plane and building will have to be made.)
	and render the one or more target images according to the first depth value and the second depth value. (see FIG. 4 and FIG. 5 wherein plane is rendered if it is closer to virtual camera and building is rendered if it is closer to camera, respectively.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the Z buffer and Z test for every single virtual object being rendered on the screen because this is an advantageous algorithm to ensure objects are obscuring each other in the property manner.  While most of Takizawa is explicitly concerned with superimposing the aiming cursor this concept can be applied to all the graphical objects in the display scene.  Using the depth value comparison algorithm, all the virtual objects can be property displayed with those that are closest to the virtual camera being rendered while the other same sections are hidden.
21.	Regarding Claim 16, Takizawa further discloses The non-transitory computer-readable storage medium according to claim 15, wherein the at least one computer program code is executed by the processor to: 	render the first pixel on the target object in the background according to the first depth value; (paragraph [0082] reciting “… The Z value is a value representing a depth from the virtual camera. The Z value is "0.0" at the position of the virtual camera, and gradually approaches "1.0" with distance from the virtual camera. When rendering the display image on the display screen, the already-set Z value is compared with the Z value of a portion of an object to be rendered, for each pixel of the display screen. This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  
	The target object is the building on the background/topography object.  It is obvious that a some pixels of this building object 104 of FIG. 4 and 5 will be rendered at the first depth value unhindered since there is nothing blocking it.)	and determine at least one second pixel occupied by the character object in the background, and obtain the at least one second pixel occupied by the character object in the background; (paragraph [0086] reciting “FIG. 5(1) shows the virtual three-dimensional space at a point in time when a predetermined period has passed from the state shown in FIG. 4(1). As shown in FIG. 5(1), the virtual camera 106, the aim object 105, and the own plane object 101 have moved forward (in a axis positive direction) from the state of FIG. 4(1) while keeping the above-described positional relationship in the virtual three-dimensional space. Thereby, the structure object 104 is placed between the virtual camera 106 and the own plane object 101. The enemy plane object 103a is placed between the virtual camera 106 and the position A.”

	render the at least one second pixel according to the second depth value based on determining that the at least one second pixel is not a pixel on the target object; (see FIG. 4, clearly a portion of the plane object 101 is not occluded by anything else and thus can be rendered.)
	compare the first depth value and the second depth value on the at least one second pixel based on determining that the at least one second pixel is a pixel on the target object, to obtain a comparison result, the comparison result indicating a blocking relationship between the target object and the character object; (see FIG. 4 wherein the right surface of the plane object 101 occupies the same pixels as the building object 104.  It is obvious that the Z test and Z algorithms are used to determined which virtual object is closer to the virtual camera.)
	and render the at least one second pixel according to the comparison result. (see FIG. 4 wherein the plane object 101 is rendered before the building object 104 as the plane object 101 is closer to the virtual camera.)
22.	Regarding Claim 17, Takizawa further discloses The non-transitory computer-readable storage medium according to claim 16, wherein the at least one computer program code is executed by the processor to: render the at least one second pixel according to the second depth value based on the comparison result indicating that the first depth value is greater than the second depth value; paragraph [0082] reciting “… This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.” 	See FIG. 4 and FIG. 5.  When the airplane is closer it is being rendered.  When the building object is closer, it is being rendered.  The comparison is performed for every rendering of the 2D frame.) 
	and skip the rendering the at least one second pixel based on the comparison result indicating that the first depth value is less than or equal to the second depth value. (paragraph [0082] reciting “… This comparison is referred to as a Z test. If the latter Z value is smaller than the former Z value, the color of the portion of the object to be rendered is given to the corresponding pixel, and the former Z value is overwritten (updated) with the latter Z value. Thereby, another object (or a portion of another object) that is ought to be hidden behind an anterior object (an object on the virtual camera side) is not rendered.”  	Therefore, when the building becomes closer to the camera, it is rendered and plane object 101 is no longer rendered or skipped from being rendered.)
23.	Regarding Claim 18, Takizawa further discloses The non-transitory computer-readable storage medium according to claim 16, wherein the at least one computer program code is executed by the processor to: obtain depth information stored in a depth buffer corresponding to the background, (see FIG. 6; paragraph [0082] reciting “… In the Z-buffer algorithm, each of pixels constituting a display screen on which a display image is rendered is caused to have information relating to depth (Z value) as well as color information. …”  It is obvious that in FIG. 6 every pixel for the topography object and the sky has a Z buffer value as well.) the depth information corresponding to the first pixel on the target object comprising the first depth value determined according to the depth offset, (see FIG. 4 and FIG. 6 wherein it is obvious that building in FIG. 4 can be placed onto the topography object in FIG. 6 and comparison can be made as to which parts of building are closer to virtual camera based on Z-test on the Z-buffer values.) the depth information corresponding to a ground pixel used for presenting a ground in the 2D virtual scene comprising a third depth value of the ground pixel; and render the background according to the depth information. (see FIG. 4, 5, and 6; paragraph [0091] reciting “…That is, when performing the rendering process, according to the Z-buffer algorithm, in such a manner that the Z value of the aim object 105 and the Z value of the topography object 102 are compared with each other (are subjected to Z test) for each pixel of a rendering target, if the Z value of the former object is greater than the Z value of the latter object (that is, if the aim object 105 is farther from the virtual camera 106 than the topography object 102), the rendering process is performed as if the Z value of the former object is smaller than the Z value of the latter object (that is, as if the aim object 105 is nearer to the virtual camera 106 than the topography object 102). The detail of this rendering process will be described later with reference to FIG. 9.”  	Therefore, it obvious that a target object such a building 106 can be placed into 
24.	Regarding Claim 19, Takizawa further discloses The non-transitory computer-readable storage medium according to claim 18, wherein the at least one computer program code is executed by the processor to: obtain a depth value corresponding to a feature pixel at a target position associated with the character object; (see FIG. 4 and 5 wherein the plane object 101 has features such as wins and the pixels for the wings correspond to feature pixels.  The pixels rendering the wings must have the Z buffer values of the wings of the plane object 101 as they are closer to virtual camera than other virtual objects as shown in FIG. 4.)	and use the depth value corresponding to the feature pixel as the second depth value of the at least one second pixel on the character object. (see FIG. 4 wherein the feature wings of the plane object 101 are rendered and the buffer is renderd based on Z buffer test, which is disclosed in Takizawa.  Therefore, it is obvious that every portion of plane 101 is rendered using depth value Z buffer test.)
25.	Regarding Claim 20, Takizawa further suggest The non-transitory computer-readable storage medium according to claim 15, wherein the at least one computer program code is executed by the processor to: determine a ground line between the target object in the background and a ground presented in the 2D virtual scene; (see FIG. 4 wherein the ground line is the line that the building object 104 is atop of.) 
	determine the depth offset of the pixel on the target object according to a projection distance between the first pixel on the target object and the ground line; and generate the depth map by using the depth offset. (while not explicit the building object 104 in FIG. 4 can be also rendered at a location of the topography object on FIG. 6 with the same depth offset (height of the building).  This is an obvious modification as a building can clearly be presented on uneven topography object in the same manner that is presented on a completely flap topography object.)

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/FRANK S CHEN/Primary Examiner, Art Unit 2611